Case 2:21-cv-04954 Document 1-5 Filed 06/17/21 Page 1 of 2 Page ID #:43




       EXHIBIT 5
To:         Mahood, Sam[                      ]
Cc:                 Case 2:21-cv-04954 Document
            Reyes, Steve[                      btained
                                           ]; Valle,   via1-5 Filed 06/17/21
                                                     Paula                atch,
                                                                          ]     Inc. 2 of 2 Page ID #:44
                                                                                Page
From:       Kevin Kane[                 ]
Sent:       Tue 12/31/2019 7:51:23 AM (UTC-08:00)
Subject:    Re: Fw: Case# 0136918935: partner_election [ref:00DA0000000K0A8.5004A00001qaD26:ref]

Sam-

 Thank you for reporting, this Tweet has been removed. Please don’t hesitate to contact me if there is anything else we can
 do.

 Best regards,

 Kevin

 On Mon, Dec 30, 2019 at 9:05 PM Mahood, Sam <                                         wrote:

   Hi Kevin,

   Flagging the following tweet that I reported through the partner portal. This tweet is sharing a doctored image of a
   California Voter Registration Card (inaccurately claiming that the Republican Party is not an option):
   https://twitter.com/Paul_USAPatriot/status/1211709756311621633


   We would like this tweet taken down ASAP to avoid the spread of election misinformation.

   Please let us know if there is anything else we can do to facilitate this request.

   Thank you,

   -Sam

   Sam Mahood - Press Secretary, California Secretary of State Alex Padilla




   From: Twitter Support <support@twitter.com>
   Sent: Monday, December 30, 2019 6:02 PM
   To: Mahood, Sam
   Subject: Case# 0136918935: partner_election [ref:00DA0000000K0A8.5004A00001qaD26:ref]



   Hello,

   This is a confirmation that we've received your request. Someone from our team will review it and reply to
   you shortly.



   Thanks,

   Twitter Support
   ref:00DA0000000K0A8.5004A00001qaD26:ref
                                                                Help | Privacy                                       1/1
                                     Twitter, Inc. 1355 Market Street, Suite 900 San Francisco, CA 94103
